Martin, J.,

delivered the opinion of the court.
This is an action against the defendant as the endorser of a promissory note. There was judgment of non-suit, and the plaintiffs appealed.
Our attention has been first drawn to the court’s overruling the exception of the defendant to the citation, on the ground that the deputy clerk who signed it, was not sworn in the *41District Court,; and that he did not use the name of his principal.
The article 782, of the Code of Practice, authorizes clerks to appoint deputies, who are to take an oath before the court in which they act j but when the clerk of the District Court is ex officio clerk of the Parish Court, his deputy may sweavin in either court, and the law is satisfied.
The deputy clerk is an officer known to the law, and the court will take notice ofhisacts, when signing himself as “deputy clerk,” without using the name of his principal.
A protest signed by the notary, in the presence of two witnesses is sufficient, and is properly admitted in evidence.
Notices of protest, deposited in the principal post office,where the defendant receives his letters and papers, although there is another in the same parish nearer to him, is sufficient.
It does not appear to us that the court erred.
1. The deputy clerk had been sworn in the Parish Court; and his principal being clerk of the District Court was ex officio clerk of the Parish Court. The Code of Practice, article 782, authorizes clerks to appoint deputies, for whom they shall be responsible, and who are to take an oath before the court, to wit, in the court in which they act. If they act in two courts, the law is satisfied and complied with, if they swear in, in either court.
2. In relation to the second objection, the deputy clerk is an officer known to the law, received and sworn in court. The court takes notice of his acts, and he is distinguished from his principal by the words “ deputy clerk.”
There is a bill of exception taken by the plaintiffs to the refusal of the judge a quo, to admit a document in evidence purporting to be the protest of the note sued on, on the following grounds:
I. That it was not an original act.
II. That it was not authentic, it not being signed by two witnesses.
III. It does not purport to be a copy of an original or authentic act, or of an act of protest.
IV. It does not purport to be a certified copy, taken from the record books of the notary.
The documentin question was the original protest, annexed to the petition, signed by the notary in the presence of two witnesses, and we think was properly admitted in evidence.
On the merits, the defendant’s signature was admitted. The notice was deposited in the post-office at Baton Rouge. It is in evidence, that the defendant resides at some distance from town in the same parish ; and that there was a post-office nearer to him; but the post-master at Baton Rouge, deposes, that notwithstanding this, the defendant received his letters and newspapers at the post-office in Baton Rouge, and had given directions that they should be retained and *42transmitted to him by occasional private conveyances, and not sent through the other post-office.
It is, therefore, ordered, adjudged and decreed, that the judgment of non-suit be annulled and reversed ; and that the plaintiffs recover from the defendant the sum of five hundred dollars, with interest at the rate of five per cent, per annum from January 18, 1839, until paid; and three dollars, the cost of protest, and the costs in both courts.